977 So. 2d 593 (2007)
Kerry Eugene WILLIAMS, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D07-4123.
District Court of Appeal of Florida, First District.
November 8, 2007.
*594 C. Richard Parker, Public Defender, and Nicole H. Fried, Assistant Public Defender, Gainesville, for Petitioner.
Bill McCollum, Attorney General, and Bryan Jordan, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition for writ of prohibition is granted. See Cohens v. Elwell, 600 So. 2d 1224 (Fla. 1st DCA 1992).
BROWNING, C.J., PADOVANO and THOMAS, JJ., concur.